                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


FERNANDO RUIZ,

Plaintiff,

V.                                                                   No. 2:21-cv-00343-KWR-GJF

FAMILY DOLLAR STORES OF NEW MEXICO, 1NC.
and KAITLIN SHAW,

Defendants.


                      ORDER GRANTING PLAINTIFF'S UNOPPOSED
                        MOTION TO REMAND TO STATE COURT


        THIS MATTER having come before the Court upon Plaintiff’s Unopposed Motion to

Remand (Doc. 12) filed on July 9, 2021 and the Court having found that it lacks subject matter

jurisdiction under 28 U.S.C § 1332,

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiff’s Unopposed

Motion to Remand (Doc. 12) is WELL-TAKEN and should be GRANTED.

        IT IS FURTHER ORDERED that this case will be REMANDED to the Third Judicial

District Court, Dona Ana County, State of New Mexico.

        IT IS FURTHER ORDERED that the Clerk of the Court for District Court of New

Mexico shall take any and all necessary steps to ensure this case is properly transferred to the Third

Judicial District Court, Dona Ana County, State of New Mexico.

        IT IS SO ORDERED.


                                                       _________________________________
                                                       KEA W. RIGGS
                                                       UNITED STATES DISTRICT JUDGE
